OPINION OF THE COURT
On summary consideration, order affirmed, with costs. The only issue reviewable in this court concerns the alleged error in the court’s refusal to charge that the plaintiff could not be contributorily negligent because of her age. On this point, however, we agree with the Appellate Division that the question of plaintiff’s contributory negligence was properly submitted to the jury as a question of fact (Camardo v New York State Rys., 247 NY 111), and that this alleged error in the charge therefore provided no basis for setting aside the verdict.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.